Exhibit 10.9
(BANK OF COMMERCE LOGO) [f51945f5194501.gif]
AMENDMENT
TO THE
REDDING BANK OF COMMERCE
DIRECTORS DEFERRED COMPENSATION AGREEMENT
DATED APRIL 1, 2009
FOR
 
          THIS SECOND AMENDMENT is adopted this 1ST day of April  , 2009, by and
between REDDING BANK OF COMMERCE, a state-chartered commercial bank located in
Redding, California (the “Bank”), and
                                                             (the “Director”).
          The Bank and the Director executed the Directors Deferred Compensation
Agreement effective as January 1, 2007 (the “Agreement”).
          The undersigned hereby amend the Agreement for the purpose of
(1) changing the interest rate, (2) limiting deferrals in this Agreement to Five
Hundred Thousand Dollars ($500,000) and (3) adding an Unforeseeable Emergency
provision. Therefore, the following changes shall be made:
          The following Section 1.5 shall be added to the Agreement immediately
following Section 1.4:

1.5   “Unforeseeable Emergency” means a severe financial hardship to the
Director resulting from an illness or accident of the Director, the Director’s
spouse, the Director Beneficiary, or the Director’s dependent (as defined in
Code Section 152 without regard to subsections (b)(1), (b)(2) or (d)(1)(B)
thereof), loss of the Director’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director.

          Section 2.1 of the Agreement shall be deleted in its entirety and
replaced by the following:

 



--------------------------------------------------------------------------------



 



2.1   Election to Defer. Prior to December 31, each Director shall have the
right to elect to defer the payment of all or any part of the compensation to
which such Director would otherwise be entitled from the Bank for the following
year. The total amount of deferrals permitted to the Director under the
Agreement shall not exceed Five Hundred Thousand Dollars ($500,000) in deferred
compensation plus interest accruals. Interest will continue to accrue over the
life of the account. For the year 2009, each Director’s deferral election under
the deferred compensation plan in effect before this amendment shall be the
amount of the 2008 deferral, but any amount deferred after April 1, 2009 will be
subject to the terms of this Agreement. In the case of a newly elected Director,
such election must be made within thirty (30) days of being elected to be a
Director. The Director may make a new election each year, but if no election is
received for any year, the amount of compensation deferred shall be in the same
percentage as the last effective election to defer.

          Section 2.3 of the Agreement shall be deleted in its entirety and
replaced by the following:

2.3   Deferral Account. The Bank shall keep an account evidencing the Director’s
deferred compensation and any interest that accrues on the deferred compensation
pursuant to this Agreement (the “Deferral Account”). Prior to Termination of
Service, the Deferral Account shall accrue interest at the Wall Street Journal
prime rate on the first business day of January and July plus three percent (3%)
per annum. Notwithstanding the foregoing sentence, the Bank may prospectively
change the rate at which interest shall accrue hereunder by giving notice of
such change to the Director. Immediately prior to Termination of Service, the
Director may elect, by written notice to the Bank, to fix the interest rate
hereunder at ten percent (10%) per annum. If no such election is made, the
interest rate shall continue at the rate set by the Bank as provided above. The
Deferral Account shall be maintained separately from other Bank assets only on
the books and records of the Bank and shall be subject to the claims of general
creditors of the Bank.

          Section 3.3 of the Agreement shall be added to the Agreement
immediately following Section 3.2:

3.3   Unforeseeable Emergency Distribution. If an Unforeseeable Emergency
occurs, the Director may petition the board of directors to receive a
distribution from the Agreement. The board of directors in its sole discretion
may grant such petition. If granted, the Director shall receive, within sixty
(60) days, a distribution from the Agreement only to the extent deemed necessary
by the board of directors to remedy the Unforeseeable Emergency, plus an amount
necessary to pay taxes reasonably anticipated as a result of the distribution.
In any event, the maximum amount which may be paid out pursuant to this
Section 3.3 is the Deferral Account balance as of the day that the Director
petitioned the board of directors to receive an Unforeseeable Emergency
Distribution under this Section.

          IN WITNESS OF THE ABOVE, the Bank and the Director hereby consent to
this Amendment.

                  Director:       REDDING BANK OF COMMERCE    
 
               
 
      By        
 
      Title  
 
   
 
         
 
   

 